                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA                                )
        Plaintiff,                                         )
                                                           )
   vs.                                                     )     No. 3:16-CR-20
                                                           )     (Collier/Guyton)
   MARK HAZELWOOD et al.                                   )
       Defendant.                                          )

                          MOTION REQUESTING MODIFICATION OF
                                  TERMS OF RELEASE

          Mark Hazelwood, through counsel, moves this Court to modify the terms of his release to

  substitute his third-party custodian to permit Mrs. Hazelwood to travel on February 7-9, 2020.

          I.     FACTUAL BACKGROUND

          This Court has granted Mr. Hazelwood’s numerous prior requests to have substitute third-

  party custodians step in during his wife’s travel.

          During each previous modification to Mr. Hazelwood’s conditions, he has scrupulously

  abided each and every instruction from the Probation Office. We again ask the Court to modify

  Mr. Hazelwood’s bail to permit a substitute third-party custodian while Mrs. Hazelwood travels.

          Specifically, we request that Asa Hazelwood be allowed to step in as third-party custodian

  from February 7-9, 2020.

          II.    MODIFICATION REQUEST

                 A. February 7-9, 2020

         Mrs. Hazelwood is scheduled to travel out of state from February 7-9, 2020. To facilitate her

  travel, Asa Hazelwood has agreed to step in as third-party custodian. He will be informed of his

  duties and will sign the bond conditions – he has already acted as substitute third party custodian.

         Counsel for the government was consulted and advised that the government defers to the

  discretion of the Court. I have also spoken to Pretrial Services who defers to the Court.
                                                       1

Case 3:16-cr-00020-CLC-HBG Document 916 Filed 01/30/20 Page 1 of 2 PageID #: 22344
         WHEREFORE, Mr. Hazelwood requests that this Honorable Court enter an Order

  modifying the conditions of his release allowing him to substitute his third-party custodian from

  February 7-9, 2020.

  DATED:        Knoxville, Tennessee
                January 30, 2020

                                                      Respectfully submitted,

                                                      s/ Bradley L. Henry
                                                      Bradley L. Henry (TN Bar No. 025447)
                                                      Breeding Henry Baysan PC
                                                      900 S. Gay St.
                                                      Suite 1950
                                                      Knoxville, TN 37902
                                                      (865) 670-8535
                                                      bhenry@bhblegal.com

                                                      s/ Jim Walden
                                                      Walden Macht & Haran
                                                      One Battery Park Plaza
                                                      New York, New York 10004
                                                      (212) 335-2031
                                                      jwalden@wmhlaw.com



                                  CERTIFICATE OF SERVICE

         I hereby certify that, on January 30, 2020, a true and correct copy of the foregoing
  document was filed on CM/ECF with the U.S. District Court for the Eastern District of Tennessee.
  Notice of this filing was served on all CM/ECF parties.

                                                      /s/ Bradley L. Henry




                                                  2

Case 3:16-cr-00020-CLC-HBG Document 916 Filed 01/30/20 Page 2 of 2 PageID #: 22345
